DETAILED ACTION	 
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on February 13, 2020. Claims 1-20 are pending. Claims 1, 8 and 15 are independent form are presented for examination.
IDS
2	The IDS filed on 05/13/2020 has been considered.

Claim Objections
3	Claim 14 objected to because of the following informalities: 
A claim cannot be dependent on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amrhein et al. (Amrhein, hereinafter) (U.S. Patent Application Publication No. 2016/0378666 A1) in view of Kim et al. (Kim, hereinafter) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8210587). 
Regarding claim 1, Amrhein discloses a method comprising: 
([0015]; cache management service), first data indicative of a plurality of requests for a first portion of a content item ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data), wherein the first portion of the content item is associated with a first value indicating a first amount of time for the first portion of the content item to be stored in cache ([0016]-[0017] & [0024]; the cache management system may store the requested data for a short time by initially setting a short time-to-live (TTL)); 
determining that a quantity of the plurality of requests satisfies a threshold ([0016]-[0017] & [0024]; monitoring and analytically determining the number of access request/popularity of the requested cached data…if it score high (above the threshold)); 
determining, based on the threshold being satisfied, a second value indicating a second amount of time for the first portion for the content item to be stored in cache ([0016]-[0017] & [0024]; if it score high (i.e. if the cached data receives high access request or becomes popular), its TTL is increased), wherein the first amount of time is different than the second amount of time ([0024]; initial TTL is different than the increased TTL); and 
causing the first value to be updated with the second value ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).
But Amrhein doesn’t explicitly disclose the requested data is a first portion of the content item. However, Kim in analogous adaptive TTL allocation system, discloses receiving data indicative such as number of access requests to watch a particular content segments and adaptively assigning a corresponding TTLs for each segments based on such as the number of access requests (Page. 2, Col. 1, Para. 1 & 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kim to the system of Amrhein in order to optimize the system performance by adaptively allocating TTLs for different cached contents.

Regarding claim 2, Amrhein further teaches the method of claim 1, wherein the plurality of requests comprise requests to receive the first portion of the content item from a cache device ([0016]-[0017] & [0024]; frequency of cached data access and data request popularity).

Regarding claim 3, Amrhein further teaches the method of claim 1, wherein the second amount of time is greater than the first amount of time, or wherein the second amount of time is less than the first amount of time ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).

Regarding claim 4, Amrhein teaches the method of claim 1, wherein causing the cache value to be updated with the second value comprises: sending, to a cache device, the second value, wherein the cache device causes the first value to be updated with the second value ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).

Regarding claim 5, Amrhein further teaches the method of claim 4, wherein the updated first value causes the cache device to cache the first portion of the content item in memory until the second value expires ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache… [0024]; the cached data stays in the cache and expires at the set TTL).

Regarding claim 6, Amrhein further teaches the method of claim 1, wherein the quantity of the plurality of requests satisfying the threshold is indicative of an increase in a level of popularity of the content item ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data).

Regarding claim 15, Amrhein further teaches a method comprising: 
receiving, by a first computing device, a plurality of requests for a first portion of a content item, wherein the first portion of the content item is associated with a first value indicating a first amount of time for the first portion of the content item to be stored in cache ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data…the cache management system may store the requested data for a short time by initially setting a short time-to-live (TTL));
receiving, via a second computing device, a second value indicating a second amount of time for the first portion of the content item to be stored in cache ([0016]-[0017] & [0024]; if it score high (i.e. if the cached data receives high access request or becomes popular), its TTL is increased), wherein the second amount of time is different than the first amount of time ([0024]; initial TTL is different than the increased TTL); and
updating the cache value with the second value for the TTL element ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).
But Amrhein doesn’t explicitly disclose the requested data is a first portion of the content item. However, Kim in analogous adaptive TTL allocation system, discloses receiving data indicative such as number of access requests to watch a particular content segments and adaptively assigning a corresponding TTLs for each segments based on such as the number of access requests (Page. 2, Col. 1, Para. 1 & 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kim to the system of Amrhein in order to optimize the system performance by adaptively allocating TTLs for different cached contents.

Regarding claim 16, Amrhein further teaches the method of claim 15, further comprising: 
sending, to the second computing device, first data indicative of the plurality of requests for the first portion of the content item ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data).

Regarding claim 17, Amrhein further teaches the method of claim 16, further comprising: 
determining, by the second computing device, that a quantity of the plurality of requests satisfies a threshold ([0016]-[0017] & [0024]; monitoring and analytically determining the number of access request/popularity of the requested cached data…if it score high (above the threshold));
([0016]-[0017] & [0024]; if it score high (i.e. if the cached data receives high access request or becomes popular), its TTL is increased), wherein the first amount of time is different than the second amount of time ([0024]; initial TTL is different than the increased TTL); and
sending, to the first computing device, the second value, wherein the first computing device causes the first value to be updated with the second value ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).

Regarding claim 18, Amrhein teaches the method of claim 15, wherein the updated first value causes the first computing device to cache the first portion of the content item in memory until the second value expires ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache… [0024]; the cached data stays in the cache and expires at the set TTL).

6	Claim 7-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amrhein et al. (Amrhein, hereinafter) (U.S. Patent Application Publication No. 2016/0378666 A1) in view of Kim et al. (Kim, hereinafter) (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8210587) further in view of Swaminathan et al. (Swaminathan, hereinafter) (U.S. Patent Application Publication No. 2013/0166625 A1). 
Regarding claim 7, Amrhein teaches the method of claim 1, the method further comprises: 
receiving second data indicative of a second plurality of requests for a second portion of the content item ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data), 
determining that a quantity of the second plurality of requests satisfies a second threshold ([0016]-[0017] & [0024]; monitoring and analytically determining the number of access request/popularity of the requested cached data…if it score low (lower threshold)); 
([0016]-[0017] & [0024]; if it score low (i.e. if the cached data receives low access request or becomes less popular), its TTL is decreased), wherein the third amount of time is different than the second amount of time ([0024]; initial TTL is different than the decreased TTL); and 
causing the first value to be updated with the third value ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).
But Amrhein doesn’t explicitly disclose the requested data is a first portion of the content item. However, Kim in analogous adaptive TTL allocation system, discloses receiving data indicative such as number of access requests to watch a particular content segments and adaptively assigning a corresponding TTLs for each segments based on such as the number of access requests (Page. 2, Col. 1, Para. 1 & 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kim to the system of Amrhein in order to optimize the system performance by adaptively allocating TTLs for different cached contents.
But Amrhein in view of Kim doesn’t explicitly disclose wherein the first portion of the content item is encoded at a first bitrate and wherein the second portion of the content item is encoded at a higher bitrate as compared to the first bitrate.
However, Swaminathan in analogous art, discloses wherein the first portion of the content item is encoded at a first bitrate ([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate) and wherein the second portion of the content item is encoded at a higher bitrate as compared to the first bitrate ([0054]-[0056]; popular fragment encoded to higher bit-rate that less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Swaminathan to the system of Amrhein in order to optimize the system performance by adaptively encoding cached contents based on their number of access requests.


receiving, by a first computing device, first data indicative of a plurality of requests for a content item, determining a cached first portion of the content item ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data…the cache management system may store the requested data for a short time by initially setting a short time-to-live (TTL));
determining that a quantity of the plurality of requests satisfies a threshold ([0016]-[0017] & [0024]; monitoring and analytically determining the number of access request/popularity of the requested cached data…if it score high (above the threshold));
determining, based on the threshold being satisfied, a second value indicating a second amount of time for the first portion of the content item to be stored in cache ([0016]-[0017] & [0024]; if it score high (i.e. if the cached data receives high access request or becomes popular), its TTL is increased), wherein the second amount of time is different than the first amount of time ([0024]; initial TTL is different than the increased TTL); and
causing the first value to be updated with the second value ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).
But Amrhein doesn’t explicitly disclose the requested data is a first portion of the content item. However, Kim in analogous adaptive TTL allocation system, discloses receiving data indicative such as number of access requests to watch a particular content segments and adaptively assigning a corresponding TTLs for each segments based on such as the number of access requests (Page. 2, Col. 1, Para. 1 & 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kim to the system of Amrhein in order to optimize the system performance by adaptively allocating TTLs for different cached contents.
But Amrhein in view of Kim doesn’t explicitly disclose w wherein the cached first portion of the content item is encoded at a first bitrate and is associated with a first value indicating a first amount of time for the first portion of the content item to be stored in cache.
([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate…popular fragment encoded to higher bit-rate that less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Swaminathan to the system of Amrhein in order to optimize the system performance by adaptively encoding cached contents based on their number of access requests.

Regarding claim 9, Amrhein doesn’t teaches the limitations of claim 9.
However, Swaminathan in analogous art, discloses wherein the plurality of requests comprises a plurality of requests for the content item at a plurality of bitrates, wherein the first bitrate is one of the plurality of bitrates ([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate…popular fragment encoded to higher bit-rate that less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Swaminathan to the system of Amrhein in order to optimize the system performance by adaptively encoding cached contents based on their number of access requests.

Regarding claim 10, Amrhein further teaches the method of claim 9, wherein the plurality of requests are received by a cache device ([0024] & [0016]-[0017]), and the method further comprises: 
But Amrhein doesn’t explicitly discloses sending, by the cache device, based on the plurality of requests, the cached first portion of the content item encoded at the first bitrate.
However, Swaminathan in analogous art, discloses sending, by the cache device, based on the plurality of requests, the cached first portion of the content item encoded at the first bitrate ([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate…popular fragment encoded to higher bit-rate that less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Swaminathan to the system of Amrhein in order to optimize the system performance by adaptively encoding cached contents based on their number of access requests.

Regarding claim 11, Amrhein further teaches the method of claim 10, wherein causing the first value to be updated with the second value comprises: 
sending, to the cache device, the second value, wherein the cache device causes the first value to be updated with the second value ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).

Regarding claim 12, Amrhein teaches the method of claim 11, wherein the updated first value causes the cache device to cache the first portion of the content item in memory until the second value expires ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache… [0024]; the cached data stays in the cache and expires at the set TTL).

Regarding claim 13, Amrhein further teaches the method of claim 12, further comprising: 
receiving second data indicative of a second plurality of requests for a second portion of the content item ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data);
determining that a quantity of the second plurality of requests satisfies a second threshold ([0016]-[0017] & [0024]; monitoring and analytically determining the number of access request/popularity of the requested cached data…if it score low (lower threshold));
determining, based on the second threshold being satisfied, a third value indicating a third amount of time for the first portion for the content item to be stored in cache, wherein the third amount of ([0016]-[0017] & [0024]; if it score low (i.e. if the cached data receives low access request or becomes less popular), its TTL is decreased), wherein the third amount of time is different than the second amount of time ([0024]; initial TTL is different than the decreased TTL); and 
causing the first value to be updated with the third value ([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).
But Amrhein doesn’t explicitly disclose the requested data is a first portion of the content item. However, Kim in analogous adaptive TTL allocation system, discloses receiving data indicative such as number of access requests to watch a particular content segments and adaptively assigning a corresponding TTLs for each segments based on such as the number of access requests (Page. 2, Col. 1, Para. 1 & 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kim to the system of Amrhein in order to optimize the system performance by adaptively allocating TTLs for different cached contents.
But Amrhein in view of Kim doesn’t explicitly disclose wherein the second plurality of requests comprises a plurality of requests for the content item encoded at a second bitrate of the plurality of bitrates.
However, Swaminathan in analogous art, discloses wherein the second plurality of requests comprises a plurality of requests for the content item encoded at a second bitrate of the plurality of bitrates ([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate…popular fragment encoded to higher bit-rate than less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Swaminathan to the system of Amrhein in order to optimize the system performance by adaptively encoding cached contents based on their number of access requests.

([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate…popular fragment encoded to higher bit-rate than less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kim to the system of Amrhein in order to optimize the system performance by adaptively allocating TTLs for different cached contents.

Regarding claim 19, But Amrhein in view of Kim doesn’t explicitly disclose wherein the plurality of requests comprise requests to receive the first portion at a plurality of bitrates.
However, Swaminathan in analogous art, discloses wherein the plurality of requests comprise requests to receive the first portion at a plurality of bitrates ([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate…popular fragment encoded to higher bit-rate than less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Swaminathan to the system of Amrhein in order to optimize the system performance by adaptively encoding cached contents based on their number of access requests.

Regarding claim 20, Amrhein further teaches the method of claim 19, further comprising: 
receiving a second plurality of requests for a second portion of the content item ([0015]-[0017] & [0024]; monitoring and receiving data such as access frequency and popularity information about a cached data),
receiving, via the second computing device, a third value indicating a third amount of time for the first portion for the content item to be stored in cache ([0016]-[0017] & [0024]; if it score low (i.e. if the cached data receives low access request or becomes less popular), its TTL is decreased), wherein the third amount of time is different than the second amount of time ([0024]; initial TTL is different than the decreased TTL); and 
([0024] & [0016]-[0017]; if the client scores it high, the cache management system may increase the TTL of the data item within the cache).
But Amrhein doesn’t explicitly disclose the requested data is a second portion of the content item. However, Kim in analogous adaptive TTL allocation system, discloses receiving data indicative such as number of access requests to watch a particular content segments and adaptively assigning a corresponding TTLs for each segments based on such as the number of access requests (Page. 2, Col. 1, Para. 1 & 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Kim to the system of Amrhein in order to optimize the system performance by adaptively allocating TTLs for different cached contents.
But Amrhein in view of Kim doesn’t explicitly disclose wherein the second portion of the content item is encoded at a higher bitrate as compared to the first portion of the content item.
However, Swaminathan in analogous art, discloses wherein the second portion of the content item is encoded at a higher bitrate as compared to the first portion of the content item ([0054]-[0056]; cached fragments encoded into different bit-rates. For example, least popular fragment is encoded into lower bit-rate…popular fragment encoded to higher bit-rate than less popular fragments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Swaminathan to the system of Amrhein in order to optimize the system performance by adaptively encoding cached contents based on their number of access requests.
.
Conclusion
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2447
9/2/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447